DETAILED ACTION
This is the First Office Action on the Merits based on the application 17/143,852 filed on 01/07/2022 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Claim 2 recites the limitation of “a curved section” in line 4. There is no support for this limitation in the specification. 
Claim 11 recites the limitation of “a curved section” in line 7. There is no support for this limitation in the specification. 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Element 1010B in FIG.7 is not introduced in the specification.  


The drawings are objected to because Figures 1-11 does not show clear and black lead lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 11-12, 19-20 are objected to because of the following informalities:  
Claim 4, line 2, “the compression blade” should be corrected to ---a compression blade---.
Claim 11, line 3, “the know” should be corrected to ---the knob---. 
Claim 12, line 11, “the compression blade” should be corrected to ---a compression blade---. 
Claim 19, line 1, “claim 1” should be corrected to ---claim 12---.
Claim 19, line 3, “the know” should be corrected to ---the knob---.
Claim 20, line 22, “the block” should be corrected to ---the block of material---.
Claim 20, line 26, “the compression blade” should be corrected to ---a compression blade---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15-16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the comprising resistance device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the resistance device in claim 5, line 1 or separate components.
Claim 6 recites the limitation “the legs” in lines 4 and 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the vertical leg in claim 2, line 6 or the first and second legs in claim 2, lines 3 and 4 or separate components.
Claim 8 recites the limitation “substantially” in line 2. The specification does not define “substantially”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to delete this limitation.
Claim 15 recites the limitation "the comprising resistance device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the resistance device in claim 5, line 1 or separate components.
Claim 15 recites the limitation “the legs” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the vertical leg in claim 12, line 9 or the first and second legs in claim 12, lines 5 and 7 or separate components.
Claim 16 recites the limitation “substantially” in line 2. The specification does not define “substantially”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to delete this limitation.
Claim 20 recites the limitation “substantially” in line 3. The specification does not define “substantially”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to delete this limitation.
Claim 20 recites the limitation "the comprising resistance device" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the resistance device in claim 20, line 17 or separate components.
Claim 20 recites the limitation “the legs” in lines 23 and 24. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the vertical leg in claim 20, line 15 or the first and second legs in claim 20, lines 11 and 13 or separate components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rita (US 2018/0099199 A1).
Regarding claim 1: Rita disclose an exercise assembly (striking apparatus 100, see FIG.2) comprising: 
a target (target 102, see FIG.2); 
a plurality of compression blades (a first inner compression loop 204, second outer compression loop 206, second inner compression loop 208, see FIG.2) coupled to the target (target 102, see FIG.2); 
a mounting plate (a first section 222, see FIG.2) coupled to the plurality of compression blades (see FIG.2); 
a mounting chassis (the mounting chassis includes door trim 118 and clamp 114, see annotated in FIG.2) coupled to the mounting plate (a first section 222, see FIG.2) securing the exercise assembly (striking apparatus 100, see FIG.2) to a building structure (wallboards 122 of the door end assembly 160, see FIG.2); and 
a plurality of fasteners (fastener 260, see FIG.2) coupled to the mounting chassis securing the exercise assembly to the building structure (the fastener 260 secured the apparatus 100 to the door trims 118; Para [0046] “The clamps 114 provide support for the apparatus 100 through the top fasteners 260 by fastening the apparatus 100 to the door trims 118”); 
wherein the mounting chassis and the plurality of fasteners allow compression in moves in a forward, rearward and side to side directions relative to the building structure (the fastener 260 and the clamps 114 of the mounting chassis provide structural support for the striking apparatus, Para [0046] “The clamps 114 provide support for the apparatus 100 through the top fasteners 260 by fastening the apparatus 100 to the door trims 118”; the target can rotate left and right and compress in and out in relative to the door end assembly 160, see FIGS. 1-2, Abstract “the striking apparatus having a rotatable target that may be secured on a door end assembly. In one illustrative embodiment, the target may be coupled to a rotatable member having a plurality of compression loops there between”).

    PNG
    media_image1.png
    831
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    953
    media_image2.png
    Greyscale

Regarding claim 8: Rita further disclose wherein the target comprises: 
a center section (see annotated in FIG.1), the center section formed of a substantially elongated member which is planer (see FIG.1), a bottom area (the bottom surface of the center section of the target 102, see annotated in FIG.1) of the center section angled inwards (the bottom surface of the center section of the target 102 is perpendicular with the front surface of the target 102); and 
a pair of side sections (see annotated in FIG.1), wherein one of the pair of side sections extends from opposing sides of the center section (see FIG.1), each of the pair of side sections extending at approximately a same angle (the left and right sides are identical, see FIG.1), a bottom area (the bottom surface of the side section of the target 102, see annotated in FIG.1) of each side section angled inwards at a same angle as the bottom area of the center section (the bottom surfaces of the center section and the side sections of the target 102 are perpendicular with the front surface of the target 102).

Regarding claim 10: Rita further disclose wherein the mounting chassis comprises: 
a first plate (the front plate that faces the target 102, see annotated in FIG.2 below); 
a pair of angled plates (left/right side plate adjacent to the wall board 122, see annotated in FIG.2 below), wherein one of the pair of angled plate is attached to opposing sides of the first plate (see FIG.2 below), the pair of angled plates angle out and away from the first plate at approximately a same angle (left/right side plate is perpendicular to the front plate, see FIG.2 below); and 
a pair of "L shaped plates (clamp 114 appears to have a L shape, see annotated in FIG. 2 below), wherein one of the pair of "L" shaped plates extend up from an end of each of the pair of angled plates (see FIG.2 below) forming a multi-angle mounting chassis (the clamp allows the adjustment of the position of the striking apparatus in relative to the wallboard 122, Para [0021] “The apparatus 100 may be placed at a number of locations where appropriate and secured by the clamps 114 and fasteners 116.”).

    PNG
    media_image3.png
    742
    984
    media_image3.png
    Greyscale


Regarding claim 11: Rita further disclose wherein each of the fasteners comprises: 
a knob (pivot 704, see FIG.7, Para [0053] “The fastener 260 may include the pivot 704 allowing the user to tighten or release the fastener 260. The pivot 704 may allow the user to rotate the knurled grip 704 clockwise to tighten the connection to the door trim 118.”); 
a threaded shaft attached to the know (threaded shaft 706, see FIG.7, Para [0054] “The shaft 706 allows the tightening or releasing as the pivot 704 rotates the threading when turned.”); and 
a door trim holder (door trim 118, see FIG.7).

    PNG
    media_image4.png
    438
    580
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rita (US 2018/0099199 A1) in view of Cho (US 2004/0026863 A1).
Regarding claim 9: Rita disclose the invention as substantially claimed, see above, and further teach a backplate (Rita, panel 806, see FIG.8) attached to a rear surface (Rita, the back surface of the target, see annotated in FIG.2) of the securing the target the compression blades. 

    PNG
    media_image5.png
    736
    812
    media_image5.png
    Greyscale

However, Rita fails to disclose the backplate having a plurality of perforations formed therethrough dampen noise levels when the target is struck.
Cho teach an exercise device having a backplate (Cho, receiving member 50A) with a plurality of perforations formed therethrough dampen noise levels (Cho, receiving hole 50A1) formed therethrough dampen noise levels when the target is struck (Cho, Para [0045] “The receiving member 50A can be soft member and has at least one receiving hole 50A1 which can be a tip-shaped hole, slot or through hole so as to damper the impact from the dart tips 60A, 60B and reduce noise.”).

    PNG
    media_image6.png
    483
    732
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backplate of Rita to have a plurality of perforations formed therethrough dampen noise levels, as taught in Cho, for purpose of allow the user to enjoy a quiet environment while exercising.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 7 are objected due to its dependency on claim 2.
Claims 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12-14, 17-19 are allowed.
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
“a curve section extending up from and curved down and away from a second leg of the "U" shaped section” (claim 2)
“a curve section extending up from and curved down and away from a second leg of the "U" shaped section” (claim 12)
“a curve section extending up from and curved down and away from a second leg of the "U" shaped section” (claim 20)

The prior art of record Rita (US 2018/0099199 A1) disclose an exercise assembly having a target, at least one compression loop coupled to the target, a rotatable member coupled to the at least one compression loop. The prior art of record Rita fail to disclose a curve section extending up from and curved down and away from a second leg of the "U" shaped section and a vertical leg extending down from the curve section.
	
	The reference Krause (US 20020147061 A1) disclose a training device having a target, at least one compression member, a mounting plate coupled to the compression member and a plurality of fasteners. The reference Krause fails to disclose a compression blade having a curve section extending up from and curved down and away from a second leg of the "U" shaped section and a vertical leg extending down from the curve section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784